Citation Nr: 1627061	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable evaluation for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 until his retirement in October 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2015 rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2014, the RO issued a statement of the case addressing claims for service connection for right shoulder and right elbow disabilities and for erectile dysfunction.  A May 2016 statement of the case addressed a claim as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroenteritis, irritable bowel syndrome and a stomach disorder.  Because a substantive appeal has not been received as to any of these issues, this decision is limited to the issues set forth on the previous page. 

In September 2015, the Veteran submitted a notice of disagreement (Form 21-0958) regarding a clothing allowance claim.  He referenced a July 21, 2015 letter but the Board is unable to locate any letter with this date in the claims file (or any decision about a clothing allowance informing the Veteran that such a claim had been denied).  A March 2015 letter was sent to the Veteran informing him that he could apply for a clothing allowance but the Board cannot identify any decision that might be the subject of the September 2015 notice of disagreement.  Accordingly, a clothing allowance claim is not on appeal.

The Board notes that a December 2014 statement of the case addressed the issue of an increased rating for degenerative disc disease of the thoracolumbar spine.  A substantive appeal was received later that month.  By letter dated in February 2015, the Veteran withdrew this claim.  In April 2015, the RO sent the Veteran a letter noting the withdrawal and informed him that the thoracolumbar spine claim had been closed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to testify at a videoconference hearing in May 2016.  That day, his representative advised the VA that he had been hospitalized the day before the scheduled date of the hearing and requested that it be rescheduled.  

Because videoconference hearings are scheduled by the AOJ, the case is REMANDED for the following:

The AOJ should schedule the appellant for a videoconference hearing before the Board addressing the claims on appeal. The appellant should be notified of the location, date and time of the hearing.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




